Citation Nr: 0935897	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-03 481	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1980 to 
April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The file was subsequently 
transferred to the Lincoln, Nebraska VA RO.

In January 2009, the Board remanded this claim to obtain a VA 
nexus opinion and examination discussing the relationship 
between the Veteran's depressive disorder and his military 
service, in addition to an opinion regarding the potential 
connection between his depressive disorder and service-
connected disabilities.  This development was not completed 
because of the Veteran's failure to report for psychological 
testing.  See discussion below.


FINDING OF FACT

A depressive disorder is not directly related to military 
service; nor has a depressive disorder been caused or made 
worse by service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a depressive disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service; a depressive disorder is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008); 
38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2007, January 2009, and April 2009.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.)  Specifically 
regarding VA's duty to notify, the notifications to the 
Veteran apprised him of what the evidence must show to 
establish entitlement to service connection on a direct and 
secondary basis, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In this case, the RO obtained the Veteran's service treatment 
records (STRs), VA and private medical records, and secured a 
preliminary VA mental disorder Compensation and Pension (C&P) 
examination in May 2009.  The Board notes that this case was 
remanded in an effort to obtain a VA C&P examination, 
including a nexus opinion regarding any relationship between 
the Veteran's depressive disorder and his service connected 
disabilities, or his depressive disorder and his period of 
military service; however, the Veteran failed to report to 
the psychological testing part of the examination.  
Specifically, the Veteran was notified in April 2009, that he 
was going to be scheduled for a VA examination, and notified 
of the consequences of failing to report without good cause, 
and on May 12, 2009, the Veteran's attorney was sent a letter 
noting that the Veteran was scheduled for psychological 
evaluation on May 27, 2009.  Despite this notice, the Veteran 
failed to report for the scheduled examination, and the 
Compensation and Pension office was not notified regarding 
any reason for the Veteran's failure to show.  The RO later 
issued a supplemental statement of the case in June 2009 
wherein the Veteran was given another opportunity to contact 
VA and re-schedule the testing.  No response was received. 

In this regard, VA regulations state:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  

38 C.F.R. § 3.655 (2008) (emphasis added).  Because the 
Veteran's failure to report to the scheduled psychiatric 
evaluation is without explanation, it may be said that his 
absence from the scheduled examination was without good 
cause.  Accordingly, the Board will proceed to adjudicate the 
claim for service connection for a depressive disorder (an 
original compensation claim) based on the evidence of record. 

The Veteran contends that he is entitled to service 
connection for a depressive disorder because he was treated 
for depression in service, and noted that he currently 
experienced difficulty sleeping, isolation and withdrawal 
from people when depressed.

The Board notes that the Veteran is currently service 
connected for lumbosacral strain and degenerative disc 
disease; residuals of a left shoulder separation, post-
traumatic acromioclavicular degenerative disease; residuals 
of left knee trauma, chondromalacia patellae; residuals of 
cyst excision, right ankle; Achilles tendon ganglionectomy; 
left knee medial compartment degenerative changes; and 
radiculopathy right and left lower extremities associated 
with lumbosacral strain.

The Veteran's service treatment records (STRs) are negative 
for any treatment or complaints related to depression, or any 
other type of mental disability.  However, a little over two 
years after separation from active duty due to physical 
disability, a September 1989 record from the Silas B. Hays 
Army Community Hospital, noted that the Veteran presented 
complaining of depression and vegetative signs, but was 
nonpsychotic and nonsuicidal.  The provisional diagnosis was 
adjustment disorder with complaints of depression, and the 
impression provided was dysthymia, secondary type, late 
onset.  The examiner noted that the Veteran reported 
increasing dysphoria over the past 3 to 4 years as his 
physical condition had deteriorated, noting that the Veteran 
had always been invested in his physical prowess but now 
found himself unable to participate in the many sports he 
formerly enjoyed, and noted that his pain was a constant 
problem.  Additional records from the Silas B. Hays Army 
Community Center, dated prior to the September 1989 record, 
contain evidence of physical disabilities, specifically, 
orthopedic problems for which the Veteran is now service 
connected.  

A June 2005 private psychological evaluation diagnosed the 
Veteran with major affective disorder, depressed, severe 
without psychotic features, noting that there was a distinct 
possibility that the Veteran had a psychotic disorder, but 
stating that the disorder was probably more consistent with a 
major depressive disorder that had psychotic features and 
probably did not reflect schizophrenia or some similar 
psychotic disorder.

Outpatient treatment records from the Bay-Pines VA medical 
center (VAMC) contain notations referencing a history of 
depression (see February 2006 entry); and a March 2006 entry 
from the Bay-Pines VAMC noted that a depression screen was 
positive, stating that the Veteran was currently undergoing 
treatment for depression.  Entries dated in January and March 
of 2005 diagnosed the Veteran with major depressive disorder 
in addition to PTSD.

More recently, at a May 2009 VA mental disorder examination, 
the Veteran reported that he still had a lot of depression 
because he was still fighting with his ex-wife over child 
support and alimony, and noted that he felt constant pressure 
from this area.  Outpatient treatment records from the Omaha 
VAMC contain an April 2009 entry from a social worker, noting 
an Axis I diagnosis of posttraumatic stress disorder, and a 
mood disorder due to a general medical condition.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
2006 change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.  

Here, it is clear that the Veteran suffers from a depressive 
disorder.  The issue at hand is whether his currently 
diagnosed depressive disorder is directly related to his 
military service, or whether it was caused or made worse by 
one or more of his service-connected disabilities.  
Unfortunately, because of the Veteran's failure to report for 
his scheduled psychological testing, these questions, 
including his specific current mental diagnoses are difficult 
to determine.  In any event, the Board will proceed to 
evaluate the Veteran's claim based on the evidence of record.  
38 C.F.R. § 3.655.

Regarding establishing service connection as directly related 
to service, the Veteran's service treatment records are 
negative for any treatment or complaints related to 
depression or any type of mental disability.  Although the 
earliest post-service medical evidence noting depression was 
only a little over two years after discharge, when the 
Veteran presented complaining of depression and was diagnosed 
with dysthymia, (see September 1989 treatment record from 
Silas B. Hayes Army Hospital), the fact remains that the STRs 
do not suggest that he had any psychiatric disability, and 
there is no medical opinion of record providing a nexus 
between the Veteran's diagnosed depressive disorder and his 
time spent in the military.  In summary, despite evidence of 
currently diagnosed depression, and a diagnosis of dysthymia 
a little over two years after discharge, without evidence of 
documented complaints or treatment related to depression in 
service, and without a medical opinion tracing the Veteran's 
depression to service, the Board finds that service 
connection for a depressive disorder as directly related to 
military service must be denied.

Turning to service connection on a secondary basis, the Board 
notes that this claim was remanded in part to obtain a 
medical opinion as to whether the Veteran's depressive 
disorder was caused or made chronically worse by any service-
connected disability.  Because of the Veteran's failure to 
report for psychological testing, evidence which might have 
been obtained to support his claim is not of record.  In this 
case, the relevant evidence includes an April 2009 progress 
note entry which provided an Axis I diagnosis of a mood 
disorder due to a general medical condition, and a September 
1989 record from the Army Community Hospital noting that the 
Veteran experienced increased dysphoria over the previous 
three to four years as his physical condition deteriorated.  
Although both medical records suggest a possible connection 
between a psychiatric disorder and the deterioration of his 
physical condition, this information does not provide 
specifics regarding service-connected disability.  Although 
the April 2009 progress note entry provided an Axis I 
diagnosis of a mood disorder due to a general medical 
condition, the social worker did not specify which physical 
disability resulted in the mood disorder.  The record does 
not contain a medical opinion which specifically addresses a 
link between a current psychiatric disability and service-
connected disability.  In fact, at the May 2009 VA 
examination, the Veteran reported that he continued to 
experience depression due to fighting with his ex-wife over 
child support and alimony.  As such, without a medical 
opinion of record stating with a satisfactory degree of 
medical probability that the Veteran has a currently 
diagnosed disorder that is proximately due to or the result 
of service-connected disability, the Board finds that service 
connection for a depressive disorder on a secondary basis is 
not warranted.

In deciding this issue, the Board has considered the benefit-
of-the-doubt doctrine, but finds that the record does not 
provide even an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Veteran's current depressive disorder is not traceable to 
disease or injury incurred in or aggravated during active 
military service; nor was it proximately due to or the result 
of any service-connected disability.


ORDER

Service connection for a depressive disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


